UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 10, 2011 GLOBAL GREEN SOLUTIONS INC. (Exact name of registrant as specified in its charter) NEVADA 000-51198 (State or other jurisdiction of incorporation) (Commission File No.) 789 West Pender Street, Suite 1010 Vancouver, British Columbia CanadaV6C 1H2 (Address of principal executive offices and Zip Code) (604) 408-0153 Toll Free (866) 408-0153 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE Global Green Solutions Inc. has successfully demonstrated its Greensteam renewable energy technology by generating steam using biomass as fuel.The Greensteam demonstration plant achieved full steam generation capacity of approximately 5.8 MW(thermal), operating exclusively on residual woody agricultural biomass fuel.The steam was supplied to Aera Energy LLC for enhanced oil recovery. The demonstration plant is located in Aera’s Belridge oilfield, near Bakersfield, California, and Aera has provided significant financial support for its construction and operation. As planned, on reaching this progress milestone, GGRN is raising additional funding to resume and complete the demonstration project operational testing and trigger the full project commercialization phase with Aera and other Greensteam potential customers. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibit No. Document Description Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 10th day of January, 2011. GLOBAL GREEN SOLUTIONS INC. BY: “Elden Schorn” Elden Schorn Director
